In an action to re*761cover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Golar, J.), dated October 29, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the injured plaintiff, an experienced golfer who had played on the defendant’s golf course on numerous occasions before the accident, assumed the risk of injury (see, Carracino v Town of Oyster Bay, 247 AD2d 501; Sands v Bonnie View, 230 AD2d 902; Egeth v County of Westchester, 206 AD2d 502). Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.